Name: 79/556/EEC: Council Decision of 12 June 1979 concerning the signing and the deposit of a declaration of provisional application of the Protocols for the fifth extension of the Wheat Trade Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971
 Type: Decision
 Subject Matter: marketing;  plant product;  cooperation policy
 Date Published: 1979-06-20

 Avis juridique important|31979D055679/556/EEC: Council Decision of 12 June 1979 concerning the signing and the deposit of a declaration of provisional application of the Protocols for the fifth extension of the Wheat Trade Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971 Official Journal L 152 , 20/06/1979 P. 0008 - 0015 Greek special edition: Chapter 11 Volume 15 P. 0154 COUNCIL DECISION of 12 June 1979 concerning the signing and the deposit of a declaration of provisional application of the Protocols for the fifth extension of the Wheat Trade Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971 (79/556/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorized to designate the person empowered to sign the declaration of provisional application of the Protocols for the fifth extension of the Wheat Trade Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971, and to deposit this declaration with the Government of the United States of America. The text of the Declaration is annexed to this Decision (1). Done at Luxembourg, 12 June 1979. For the Council The President J. FRANÃ OIS-PONCET (1)The text of these Protocols will be found in an addendum to this Decision.